Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered April 13, 1988, convicting her of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress certain photographic and lineup identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the record supports the hearing court’s conclusion that the pretrial lineup was not suggestive in any way (see, People v Diaz, 138 AD2d 728; People v Mason, 138 AD2d 411). The defendant’s claim that the discrepancy between her appearance, a fair-complexioned white woman, and that of the stand-ins, who were all of Hispanic extraction, is without merit. There is no requirement that a defendant in a lineup be accompanied by individuals nearly identical in appearance (see, People v Chipp, 75 NY2d 327; People v Diaz, supra; People v Mason, supra). An examination of the hearing testimony reveals that the lineup stand-ins, with the exception of two who were placed in the first and last positions in the lineup, were similar to the defendant in terms of height, weight and age. Moreover, an examination of the lineup photograph entirely confirms the hearing testimony precluding the likelihood that the defendant was singled out for identification (see, Neil v Biggers, 409 US 188).
We have examined the defendant’s remaining contentions and find them to be without merit (see, People v Fiedorczyk, 159 AD2d 585 [decided herewith]). Mangano, J. P., Thompson, Kunzeman and Rubin, JJ., concur.